Citation Nr: 0119452	
Decision Date: 07/26/01    Archive Date: 07/31/01

DOCKET NO.  99-00 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  The propriety of an initial evaluation for a low back 
disorder of 10 percent prior to December 1, 1998, reduced to 
a noncompensable rating thereafter.

2.  The propriety of an initial evaluation for headaches of 
10 percent prior to December 1, 1998, reduced to a 
noncompensable rating thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel



INTRODUCTION

The veteran served on active duty from February 1994 to July 
1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the following rating decisions of the 
Department of Veterans Affairs (VA) Regional Offices (ROs) in 
Nashville, Tennessee and Cleveland, Ohio:  July 1997 and 
January 1998 decisions granting service connection for a low 
back disorder and for headaches, both evaluated as 10 percent 
disabling, and; a September 1998 decision reducing both 
ratings to noncompensable.

The veteran appealed the decisions to the Board which 
remanded the case to the RO in July 2000 for further 
development.  After completion of the requested development 
to the extent possible and continued denial of the veteran's 
claim, the RO returned the case to the Board for further 
appellate review.

The Board addresses the issue pertaining to evaluation of the 
veteran's low back disorder in the REMAND portion of this 
decision.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  At the time of the service connection grant, the 
veteran's headaches were manifested by symptoms comparable to 
characteristic prostrating attacks averaging one in two 
months over the prior several months, but not by very 
frequent, completely prostrating and prolonged attacks 
productive of severe economic inadaptability or by 
characteristic prostrating attacks occurring an average of 
once a month over the prior several months.

3.  The veteran's headaches are not manifested by 
characteristic prostrating attacks.

4.  There is convincing medical evidence that the veteran's 
service-connected headaches have improved substantially.


CONCLUSIONS OF LAW

1.  The initial evaluation for headaches of 10 percent prior 
to December 1, 1998, was appropriate and criteria for an 
evaluation higher than 10 percent are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.124a, 
Diagnostic Code 8100 (2000).

2.  Criteria for restoration of a 10 percent evaluation for 
headaches after December 1, 1998, are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.105(e), 3.344(c), 
4.1-4.14, 4.124a, Diagnostic Code 8100 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts entitlement to a higher evaluation for 
service-connected headaches prior to December 1, 1998, 
because the disorder was more disabling than contemplated by 
the initial 10 percent disability rating.  The veteran also 
contends that the RO improperly reduced the evaluation for 
headaches from 10 percent to noncompensable, effective on 
December 1, 1998.

The Board finds that VA has met its duty to assist the 
veteran to develop these claims.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  During the pendency of the appeal the RO has 
provided the veteran with a Statement of the Case (SOC) and 
Supplemental SOCs including notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claims.  The RO verified the veteran's service and 
obtained and associated with the claims file, to the extent 
possible, pertinent records including service medical records 
(SMRs), private and VA medical records, including reports of 
VA examinations during the pendency of this matter, and other 
records, if any, which the veteran identified as pertinent to 
the claims.

Initial 10 percent rating

VA rates each service-connected disability under the Schedule 
for Rating Disabilities (rating schedule) by applying 
Diagnostic Code (DC) criteria to evidence of a veteran's 
symptomatology.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000). 
Evaluation of a disability entails matching a veteran's 
demonstrated symptomatology to criteria provided by the 
appropriate DC, then assigning the most closely corresponding 
rating.  38 C.F.R. § 4.7.  In a claim involving a rating 
assigned contemporaneously to a grant of service connection, 
the facts of a particular case may require assignment of 
separate disability ratings for separate time periods.  
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

The veteran was service connected for headaches by a January 
1998 rating decision which also assigned a 10 percent 
disability rating pursuant to DC 8100.  Under 38 C.F.R. 
§ 4.124a, DC 8100, pertaining to migraine headaches, a 50 
percent rating is warranted for very frequent completely 
prostrating and prolonged attacks productive of severe 
economic inadaptability; a 30 percent rating is warranted for 
characteristic prostrating attacks occurring an average of 
once a month over the last several months; a 10 percent 
rating is warranted for characteristic prostrating attacks 
averaging one in two months over the last several months, 
and; a noncompensable rating is warranted for less frequent 
attacks.  The RO's initial 10 percent evaluation of the 
veteran's headaches was based upon evidence from her SMRs and 
a September 1997 VA examination report.

SMRs disclose that the veteran sought treatment and was 
diagnosed for severe headaches, including migraine headaches, 
beginning during service in 1995.  Manifestations included 
daily radiating, whole head pain, sleep impairment, 
photophobia, sound phobia, occasional nausea but no aura.  
She was treated with prescription medications.  A brain CT 
scan was negative.

Postservice medical evidence pertaining to headaches includes 
a report of a September 1997 VA examination for neurological 
disorders.  The veteran reported headache manifestation 
similar to those noted in the SMRs, and that her headaches 
sometimes lasted for a week.  The examining physician found 
that the veteran had very frequent and at times very severe 
tension and muscle contraction headaches with a vascular 
component.  The examiner also opined that the headaches 
potentially disrupted her functioning because on days in 
which the veteran had headaches she had to lie down.  
However, the examiner reported that the veteran was unclear 
as to the frequency of prostrating headache attacks.  
Findings did not include tics, paramyoclonus or chorea.  The 
diagnosis was chronic tension headaches, mild to moderately 
disabling.

The Board finds that the evidence before the RO at the time 
of the grant of service connection for headaches does not 
support evaluation higher than 10 percent under the 
applicable DC.  There is no evidence of characteristic 
prostrating attacks occurring an average of once a month over 
the prior several months, as required for a 30 percent 
rating.  Neither is there a showing of very frequent, 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability, as required for a 50 percent 
rating.  Indeed, there is minimal evidence suggesting that 
the veteran's headaches produce characteristic prostrating 
attacks averaging one in two months over the prior several 
months.  However, the Board finds that medical 
characterization of the veteran's headaches as mild to 
moderately disabling raises reasonable doubt that should be 
resolved in the veteran's favor.  See 38 U.S.C.A. § 5107(b) 
(West 1991).  Therefore, the Board finds that the 10 percent 
evaluation was the most appropriate initial rating for the 
veteran's headaches under DC 8100.  See 38 C.F.R. § 4.7.  No 
other DCs are applicable to the veteran's headaches.

In addition to consideration of the veteran's claim under 
38 C.F.R., Parts 3 and 4, as discussed, the Board also 
reviewed the record to determine whether extra-schedular 
consideration is appropriate.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 592-593 (1991).  The evidence, however, does 
not show the veteran's disability to be so exceptional or 
unusual--with marked interference with employment or repeated 
hospitalization beyond that contemplated by rating criteria--
as to render application of schedular standards impractical.  
See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

Restoration of the 10 percent rating

VA law and regulations contemplate that a service-connected 
disorder may vary in severity over time and may improve to 
the extent that a lower disability rating is appropriate.  
38 U.S.C.A. § 1155; 38 C.F.R. § 3.344 (a), (b) and (c) 
(2000).  Paragraphs (a) and (b) of § 3.344 apply to reduction 
of a rating which had been in effect for five years or more, 
paragraph (c) applies to reduction of a rating which had been 
in effect for less than five years.  A rating reduction 
requires a preponderance of evidence showing actual 
improvement in a veteran's service-connected disorder 
manifested by improved ability to function under the 
conditions of ordinary life.  Brown v. Brown, 5 Vet. App. 
413, 420-412 (1993).

Where an RO finds reduction of an evaluation of a service-
connected disorder to be warranted, and where reduction also 
would reduce or discontinue a veteran's current compensation, 
the RO must conform with certain procedural requirements.  
38 C.F.R. § 3.105(e) (2000).  Procedures include written 
notice to a veteran's latest address of record, including a 
detailed explanation of the reason for a proposed reduction, 
an invitation to the veteran to present additional evidence 
within a 60-day period showing that the evaluation should not 
be reduced, and a warning that without additional evidence 
the affected evaluation would be reduced effective on the 
last day of the month in which the 60-day period expires.  
Id.

There is no evidence of a procedural deficiency in the RO's 
reduction of the rating for the veteran's headaches.  In July 
1998, pursuant to a June 1998 VA fee basis examination, the 
RO provided the veteran with a written notice of a proposed 
rating reduction from 10 percent to noncompensable.  Notice 
contents complied with the regulatory requirements cited 
above.  See id.  The veteran did not respond to the notice.  
In September 1998, the RO reduced the 10 percent evaluation 
for headaches to a noncompensable rating, effective December 
1, 1998.

The only medical evidence pertaining to the veteran's 
headaches other than that discussed in the first part of this 
decision is a June 1998 fee basis neurological examination 
report.  This also is the only evidence that the RO cited in 
support of reducing the evaluation of the veteran's headaches 
to a noncompensable rating.  This examination report contains 
no evidence whatever of characteristic prostrating attacks 
averaging one in two months over the prior several months, 
required for a 10 percent rating.  Indeed, it includes 
statements from the veteran to the effect that her headaches 
had decreased in frequency to about one a month, that 
medication was at least partially effective in alleviating 
the discomfort and that upon taking medication she was able 
to continue her usual daily activities.  Examination 
disclosed no neurological abnormality and the examining 
physician opined that the veteran's headaches were not 
prostrating and did not affect her daily activity.

In consideration of the foregoing, the Board finds that the 
medical evidence of record unambiguously supports reduction 
of the disability rating for headaches from 10 percent to 
noncompensable.  At the time of the rating reduction and 
currently, there no longer was any medical evidence of 
prostrating headache attacks required for any compensable 
rating under DC 8100.  Accordingly, the Board finds that a 
preponderance of evidence demonstrates that at the time of 
the rating reduction the veteran's headaches had improved 
materially and that manifestations of the veteran's headaches 
no longer meet criteria for a compensable disability rating 
under the only applicable DC.  See 38 C.F.R. § 3.343(a); 
Brown v. Brown, 5 Vet. App. at 420-412.

In consideration of the foregoing, the Board finds that 
restoration of the 10 percent evaluation or assignment of any 
compensable rating for the veteran's headaches is not 
warranted.  Finally, the Board has considered provisions of 
38 U.S.C.A. § 5107(b), but there is not such a state of 
equipoise of positive and negative evidence to warrant a 
determination of the matter more favorable to the veteran.


ORDER

An initial evaluation for headaches higher than 10 percent 
prior to December 1, 1998 is denied.

Restoration of a compensable evaluation for headaches on and 
after December 1, 1998 is denied.
REMAND

Review of the record discloses that additional RO action is 
required prior to further Board review of the veteran's claim 
pertaining to evaluation of a low back disorder.  
Specifically, the report of a June 1998 VA fee basis 
examination of the veteran's spine includes an inconsistency 
and an omission which must be resolved prior to Board 
consideration of the issue.  The report states that "[t]here 
is no evidence of any pain on motion of her spine on today's 
exam."  However, another statement in the same paragraph 
expressly confirms lumbar pain upon motion and somewhat 
limited lumbar spine motion.  The diagnosis confirms 
"[m]echanical low back pain."  Neither does the medical 
evidence include a discussion of additional functional loss, 
if any, attributable to pain arising from the service-
connected disorder.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2000); DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995).  
Where evidence does not adequately evaluate the current state 
of a disorder the VA must provide a new examination.  Olsen 
v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992)).  The Board must 
remand where the record before it is inadequate.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

1.  The RO should arrange for VA 
orthopedic and neurological examinations 
to determine the nature and severity of 
the veteran's lumbar spine disorder.  All 
indicated studies must be conducted.  The 
claims file including a copy of this 
REMAND, must be made available to and 
reviewed by the examiners in conjunction 
with the examinations.  The examiners 
should record pertinent medical 
complaints, symptoms, and clinical 
findings.  Range of motion should be 
reported in all planes and in degrees and 
the orthopedic examiner should express an 
opinion as to whether the veteran's 
limitation of lumbar spinal motion is 
slight, moderate or severe.  The 
examining physicians also should review 
pertinent aspects of the veteran's 
medical and employment history, and 
comment on the effects of the veteran's 
service-connected thoracic and lumbar 
spine disorders upon the veteran's 
ordinary activity and on how it impairs 
her functionally.  The examiners should 
also specifically comment on the degree 
of functional loss, if any, resulting 
from pain upon motion, weakened movement, 
excess fatigability, or incoordination, 
as contemplated by DeLuca v. Brown, 8 
Vet. App. 202 (1995) and 38 C.F.R. 
§§ 4.40, 4.45 and 4.49 (1999).  The 
rationale for all conclusions should be 
provided.  The veteran is advised that 
failure to report for a scheduled 
examination may have consequences adverse 
to the claim.  38 C.F.R. § 3.655 (1999); 
Connolly v. Derwinski, 1 Vet. App. 566 
(1991).

2.  The RO shall ensure that all 
aforementioned development is fully 
completed and shall implement necessary 
corrective action.

If RO readjudication continues to deny the veteran's claim 
regarding evaluation of her low back disorder, the RO should 
issue a Supplemental Statement of the Case and provide the 
veteran and her representative with a reasonable time within 
which to respond.  The RO then should return the case to the 
Board for further review.  The purpose of this REMAND is to 
obtain additional development.  The Board intimates no 
opinion as to the merits of the case.  Although the veteran 
need not take further action until so notified by the RO, she 
may submit to the RO additional 

evidence and argument pertaining to this REMAND.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).






		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 



